MEMORANDUM **
This is a petition for review from the denial of petitioners’ applications for cancellation of removal.
Upon review of the record and the opposition to the motion to dismiss, we conclude that petitioner Susana Gomez Rivera has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss in part for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Petitioner Veronica Perez Gomez does not challenge the finding that she lacks a qualifying relative to establish eligibility for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(D); Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003). Accordingly, respondent’s motion for summary disposition in part is granted. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Ml other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.